Wilde J.
This case depends on the question, whether the plaintiff was not, by his contract, as it was offered to be proved by the defendants, bound to support the pauper, for the expenses of whose support the defendants are charged ; and we are of opinion that he was so bound by his contract with the pauper’s father. This was clearly a valid contract, unless, being by paroi, it was void by the statute of frauds, as an agreement not to be performed within the space of one year from the making thereof. St. 1788, c. 16, § 1. But this clause of the statute extends only to such agreements as, by *366the express appointment of the parties, are not to be performed within a year. If an agreement be capable of being performed within a year from the making thereof, it is not within the statute, although it be not actually performed till after that period. 1 Com. on Contr. 86. On this construction of the statute it was decided, in an anonymous case in 1 Salk. 280, that a paroi promise to pay so much money upon the return of a certain ship, was not within the statute, although the ship happened not to return within two years after the promise was made; for that, by possibility, the ship might have returned within a year. So, in the case of Peter v. Compton, Skin. 353, it was decided that a promise to pay money to the plaintiff on the day of his marriage, was not within the statute, though the marriage did not happen within a year. And it was held by a majority of the judges, that where an agreement is to be performed upon a contingency, and it does not appear in the agreement, that it is to be performed after the year, there a note in writing is not necessary ; for the contingency might happen within the year.
This construction of the statute is fully confirmed by the case of Fenton v. Emblers, 3 Burr. 1278. In that case the defendant’s testator had promised the plaintiff, that if she would become his house-keeper, he would pay her wages after the rate of £ 6 per annum, and give her, by his last will and testament, a legacy or annuity of £ 16 by the year, to be paid yearly The plaintiff, on this agreement, entered into the testator’s service, and became his house-keeper, and continued so for more than three years. And the contract, though by paroi, was held to be valid and not within the statute. Mr. Justice Dennison declaring his opinion to be, (in which opinion the other judges coincided,) that the statute of frauds plainly means an agreement not to be performed within the space of a year, and expressly and specifically so agreed, that a contingency was not within it, nor any case that depended on a contingency, and that it did not extend to cases where the thing might be performed within the year.
But if it appears clearly, that an agreement is not to be performed within a year, and that such is the understanding of the parties, it is within the statute of frauds, although it might be *367partly performed within that period. Such was the decision m Boydell v. Drummond, 11 East, 142. But the performance of the agreement in that case did not depend on the life of either party, or any other contingency. The defendant had agreed to take and pay for a series of large prints from some of the scenes in Shakspeare’s plays. The whole were to be published in numbers ; and one number, at least, was to be published annually after the delivery of the first. The whole scope of the undertaking shows, as Lord Ellenborough remarks, that it was not to be performed within a year ; and if, contrary to all physical probability, it could have been performed within that time, yet the whole work could not ’~ave been obtruded upon the subscribers at once, so as to have entitled the publishers to demand payment of the whole subscription from them within the year.
From these authorities it appears to be settled, that in order to bring a paroi agreement within the clause of the statute in question, it must either have been expressly stipulated by the parties, or it must appear to have been so understood by them, that the agreement was not to be performed within a year. And this stipulation or understanding is to be absolute and certain, and not to depend on any contingency. And this we think is the clear meaning of the statute.
In the present case, the performance of the plaintiff’s agreement with the child’s father, depended on the contingency of her life. If she had continued in the plaintiff’s service, and he had supported her, and she had died within a year after the making of the agreement, it would have been fully performed. And an agreement by paroi is not within the statute, when by the happening of any contingency it might be performed within a year.
Judgment of the Court of Common Pleas reversed, and a new trial granted.*

 This case came again before the Court. 20 Pick. 506.